971 So. 2d 835 (2007)
Kende MOSES, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D04-1341.
District Court of Appeal of Florida, Third District.
October 24, 2007.
Rehearing Denied December 12, 2007.
Charles G. White, Jupiter, for appellant.
Bill McCollum, Attorney General, and Maria T. Armas, Assistant Attorney General, for appellee.
Before GREEN, WELLS, and SUAREZ, JJ.
PER CURIAM.
We affirm the defendant's convictions and sentence and remand only for the purpose of recalculating and correcting the defendant's scoresheet.
Affirmed and remanded with directions.